Citation Nr: 1622377	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to February 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Regional Office (RO) in St. Petersburg, Florida.
The Board initially remanded this matter for additional development in October 2013.  The claim has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to complete the development originally ordered by the Board in October 2013.  In the October 2013 remand, the Board directed the AOJ to schedule the Veteran for a VA examination.  The decision was sent to a [redacted] address.  An October 2013 developmental letter sent to a [redacted] address was returned to VA due to an insufficient address.  The Veteran also failed to report for the scheduled VA examination, requested in October 2013.  The related printout lists an address on [redacted].  A notification of the date and time of that examination is not in the file; the Board cannot be sure if the Veteran received notice. However, as the Veteran was not receiving mail from VA at that time, it appears the Veteran did not receive a notification of the date and time of this examination.  Furthermore, April 2016 correspondence sent to the [redacted] address was returned.  April 2016 correspondence sent to an address on [redacted] was returned.  Additional April 2016 correspondence sent to an address on [redacted]d was not returned.  Both VACOLS and VBMS indicate the Veteran's address is on [redacted].  This does not appear to be the case.  Neither the Veteran nor his representative have contacted VA to provide updated contact information.  Nevertheless, based on the foregoing, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination for his claim of entitlement to service connection for a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his complete and current mailing address, to include an attempt at the [redacted] address and attempting to reach the Veteran by phone.  Document for the file all attempts to contact the Veteran.

2.  Contact the representative to request confirmation of the Veteran's contact information.  All attempts and responses must be documented in the claims file.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current thoracolumbar spine disorder had its onset in, or was caused by, the Veteran's military service.  

The examiner must specifically address the Veteran's statements that he injured his back in service in 1972 and that he has had back pain since the injury.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



